EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Tyler Drye on 11/15/2021.
This application has been amended as follows:

Claim 1 has been replaced with
-- A radio communication equipment installed on a vehicle comprising:
	an information card on which network information of a network operator providing a service is stored; and
	a processor and a memory coupled to the processor, the processor configured to:
perform radio communication with a base station capable of communicating with a network;
		drive the information card;
		establish connection with the network and treat the information card as invalid when the connection with the network fails; and
		notify a user of the radio communication equipment of an electric field strength of a radio signal transmitted from the base station communicating with the 
	a cause value is returned from the network when the connection with the network fails, and
	the processor is configured to 
		treat the information card as invalid, when the information card is an information card specialized for a packet service when the cause value returned from the network is a cause value indicating that only the packet service is rejected, and
		determine that the information card is the information card specialized for the packet service when the information card is an information card specialized for LTE (long term evolution).--

Claim 2 has been replaced with
-- The radio communication equipment according to claim 1, wherein
	the processor is configured to acquire, from the base station, an operator code of a network operator of the base station when treating the information card as invalid, and notify the user of an electric field strength of a radio signal transmitted from the base station having an operator code matching an operator code of the network information, of the acquired operator code.--

Claim 3 has been replaced with
-- The radio communication equipment according to claim 1, wherein
--

Claim 4 is cancelled.

Claim 6 has been replaced with
-- A control method of a radio communication equipment installed on a vehicle, the radio communication equipment comprising
	an information card on which network information of a network operator providing a service is stored, the control method comprising:
	performing radio communication with a base station capable of communicating with a network;
	driving the information card;
establishing connection with the network via a radio communicator and treating the information card as invalid when the connection with the network fails; and
	notifying a user of the radio communication equipment of an electric field strength of a radio signal transmitted from the base station communicating with the network with which the connection fails when treating the information card as invalid, wherein
	a cause value is returned from the network when the connection with the network fails, and
	the control method further comprises: 

	determining that the information card is the information card specialized for the packet service when the information card is an information card specialized for LTE (long term evolution).--

Claim 7 is cancelled.

REASONS FOR ALLOWANCE 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is in response to an amendment/response filed 10/7/2021.
Claims 4 and 7 have been cancelled.
Claim 7 has been added and cancelled. 
Claims 1-3 and 5-6 are currently pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/7/2021 has been entered.

Response to Arguments
Applicant’s arguments, see pages 4-6, filed 10/7/2021, with respect to the rejection of claims 1-6 under 35 U.S.C. 103 have been fully considered and are persuasive.  The rejection has been withdrawn.

Allowable Subject Matter
Claim(s) 1-3 and 5-6 is/are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
A close reference, Behera et al. US 20170353939, teaches disabling CS/PS services and behaving as if a SIM/USIM card is invalid (see para. 0036).
A close reference posted on howardforums.com, “I’ve got more phones than fingers”, 1 page, posted 5/26/2012 by user “B407”, retrieved from Internet on 11/2/2021 <https://www.howardforums.com/showthread.php/1765630-Please-Help!-Chatr-SIM-On-An-iPhone-4S-quot-No-Service-quot>, teaches a smartphone with an invalid SIM which displays signal bars.
A close reference, Cannon KK JP 2009055326 (Foreign Patent Documents citation #1 listed on IDS dated 8/22/2019), teaches a cellphone with a plurality of sim cards (see FIG. 1).
A close reference, NTT Docomo Inc JP 2008244513 (Foreign Patent Documents citation #2, listed on IDS dated 8/22/2019), teaches determining is a USIM is supported and if it is not presents a message to a display (see Abstract).
Examiner notes that the cited limitations are novel over the prior art in view of the entirety of the claim, not just the limitations presented alone. 
As per claim(s) 1, 2 and 3, the cited prior art either alone or in combination fails to teach the combined features of:

wherein a cause value is returned from the network when the connection with the network fails, and the processor is configured to 
treat the information card as invalid, when the information card is an information card specialized for a packet service when the cause value returned from the network is a cause value indicating that only the packet service is rejected, and
determine that the information card is the information card specialized for the packet service when the information card is an information card specialized for LTE (long term evolution).

As per claim(s) 5, the cited prior art either alone or in combination fails to teach the combined features of:

wherein a cause value is returned from the network when the connection with the network fails, and the processor is configured to 
treat the information card as invalid, when the information card is an information card specialized for a packet service when the cause value returned from the network is a cause value indicating that only the packet service is rejected, and
determine that the information card is the information card specialized for the packet service when the information card is an information card specialized for LTE (long term evolution).

As per claim(s) 6, the cited prior art either alone or in combination fails to teach the combined features of:

wherein a cause value is returned from the network when the connection with the network fails, and the control method further comprises: 
treating the information card as invalid, when the information card is an information card specialized for a packet service when the cause value returned from the network is a cause value indicating that only the packet service is rejected, and
determining that the information card is the information card specialized for the packet service when the information card is an information card specialized for LTE (long term evolution).

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL K PHILLIPS whose telephone number is (571)272-1037.  The examiner can normally be reached on M-F 8am-10am, 1pm-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 


/Michael K Phillips/Examiner, Art Unit 2464